Citation Nr: 1627823	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a right shoulder disability prior to July 8, 2011 and in excess of 10 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right hip.  

3.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right hip. 

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1988 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2013, the Board remanded this matter for additional development.  The development ordered in the January 2013 remand included associating the documents listed in the October 2012 rating decision with the claims file.  The actions ordered in the January 2013 remand have been completed in compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to a higher initial rating for a right shoulder disability, entitlement to a higher initial rating for osteoarthritis of the right hip, entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the right hip and entitlement to service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

 1. Service connection for a lumbar spine disability was previously denied in a July 1997 rating decision.   

 2.  Evidence received since the July 1997 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.

3.  A February 2009 rating decision denied reopening service connection for lumbosacral strain with spasms.  

4.  The Veteran submitted new and material evidence within one year of the February 2009 rating decision that denied reopening service connection for lumbosacral strain with spasms; therefore, the February 2009 rating decision did not become final and remained pending.



CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received since the July 1997 decision to reopen the previously denied claim for service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In light of the favorable disposition of the petition to reopen the claim for service connection for a lumbar spine disability, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510   (1992).

In Shade v. Shinseki, 24 Vet. App. 110   (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

A July 1997 rating decision denied service connection for a lumbar spine disability.  The RO found that the Veteran had treatment for lumbosacral strain with spasm in service but did not have a permanent residual or chronic disability of the lumbar spine.

The Veteran did not submit a timely notice of disagreement (NOD) to the July 1997 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The evidence of record at the time of the July 1997 rating decision included service treatment records.

Service treatment records reflect that moderate scoliosis was noted upon enlistment in October 1987.  In February 1990, the Veteran reported low back pain.  He denied recent trauma.  An assessment of low back pain and musculoskeletal spasm was noted.  A January 1993 entry noted a complaint of back pain and a history of scoliosis.  An assessment of back spasm was noted.  No complaints or findings of a lumbar spine condition were noted on the June 1997 separation examination.    

The evidence received since the July 1997 rating decision includes VA and private treatment records, an opinion from a private physician dated in June 2009, a report of a VA examination dated in February 2010 and statements from the Veteran.  

A record from a private physician, dated in June 2009, reflects a diagnosis of scoliosis, aggravated by activities of service.  VA outpatient treatment records reflect treatment of back pain.

The February 2010 VA examination reflects a medical opinion that preexisting thoracolumbar scoliosis was not permanently aggravated in service.  The examiner noted that the Veteran only has about one flare-up of back pain a year, which lasts about 30 minutes.  The examiner noted that examination of the lumbosacral spine showed normal range of motion and no neurological changes.

In an August 2008 written statement, the Veteran indicated that he has back pain 2 to 3 times a week.  

A report of a lumbar spine x-ray, dated in January 2013, reflects an assessment of mild to moderate degenerative changes of the lumbar spine and a slight interval progression from a previous x-ray examination in February 2010.  

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability.  The claim was previously denied due to a lack of a chronic lumbar spine disability.  The June 2009 and February 2010 VA medical opinions relate to the unestablished fact of whether a current lumbar spine disability is related to service.  Accordingly, the Board finds that new and material evidence has been received, and the Veteran's claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.  To that extent only, the claim is granted.  


REMAND

Increased Ratings

A review of the VBMS claims files reflects that additional relevant electronic VA medical records have been added to the claims file since the most recent Supplemental Statement of the Case in March 2013.  The evidence was received prior to certification of the appeal and transfer of records to the Board.  See 38 C.F.R. §§ 19.31, 19.37.  A remand is necessary in order for the RO to consider all of the evidence associated with claims file and readjudicate the claims including the Veteran's increased rating claims in a supplemental statement of the case (SSOC). 

Service Connection for Lumbar Spine Disability

The Veteran had a VA examination of his lumbar spine in February 2010.  The examiner stated that scoliosis was noted at enlistment.  The examiner noted that the Veteran was treated on two occasions during service in 1990 and 1993.  The examiner noted that the Veteran reported intermittent flare-ups of back pain.  He indicated that the Veteran reported flare-ups once a year.  The examiner noted that there was no functional loss.  

In this case, the Veteran has been diagnosed with thoracolumbar scoliosis.  
The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The February 2010 examiner was not asked to address whether the Veteran's scoliosis is a congenital or developmental defect.  Accordingly, this claim must be remanded for a new VA examination to determine the etiology of the Veteran's scoliosis.  The examination should also address January 2013 x-ray report, which noted degenerative changes of the lumbar spine and a slight interval progression since February 2010.

The evidence raises a theory of entitlement to service connection for a lumbar spine condition as secondary to the Veteran's service-connected right hip disability.  A VA outpatient records dated in April 2011 reflects that the Veteran reported atraumatic back pain radiating to his right hip.  Therefore, the record suggests a relationship between the Veteran's service-connected right hip disability and his claimed lumbar spine disability, which should be addressed by the VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to ascertain the nature and etiology of a current lumbar spine disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination. The examiner should specifically note that the electronic claims folder was reviewed.  The examiner should then address the following questions:

a) List all current diagnoses of the lumbar spine.

b) State whether the Veteran's thoracolumbar scoliosis is a congenital or developmental defect OR disease;

Note that a "disease" generally refers to a condition that is considered capable of improving or deteriorating while a "defect" is generally not considered capable of improving or deteriorating.

c) If thoracolumbar scoliosis is a congenital defect, opine whether it is at least as likely as not (a probability of 50 percent or greater) that a superimposed back injury in active duty service resulted in additional disability.  The examiner should consider the back pain and spasms noted during service.

d) If thoracolumbar scoliosis is a congenital disease, is it at least as likely as not (50 percent or greater probability) that the congenital disease permanently worsened beyond the normal progress of the disease during the Veteran's active service from May 1988 to June 1977?  The examiner should consider the back pain and spasms noted during service and the Veteran's post-service treatment history.

e) If the Veteran's thoracolumbar scoliosis is a congenital disease, is it as likely as not (50 percent or greater likelihood) that the scoliosis was aggravated by the Veteran's service-connected right hip disability?

f) For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality and not to be a preexisting disability, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any currently diagnosed lumbar spine disability had its onset in service or is otherwise related to active duty, including back pain and spasms noted during service.

g) For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should state whether such disability is proximately due to, or aggravated (permanently worsened) by, the Veteran's service-connected right hip disability.  

The examiner should provide a detailed rationale for each opinion rendered.  If any of the requested opinions cannot be furnished without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  Following the completion of the requested actions, readjudicate the claims and issue a SSOC.  The SSOC must consider all new evidence associated with the record since March 2013. If the claim remains denied, the Veteran and his representative should be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


